Exhibit 10.03

 

[logoex.jpg] 

 

July 5, 2012

 

Ray Arthur



[REDACTED]

 

Dear Ray,

 

We are pleased to offer you a full-time exempt position as Chief Financial
Officer at LeapFrog Enterprises, Inc. (the “Company”). Your start date will be
July 16th, 2012. This offer is contingent upon approval from the LeapFrog Board
of Directors. You will be based out of our Emeryville office at 6401 Hollis
Street. This offer of employment is also contingent upon relocating your
permanent residence to the San Francisco Bay Area by January 2nd, 2013. You will
report directly to John Barbour, CEO.

 

LeapFrog offers an exciting challenge for professional and personal growth in a
company with a demonstrated commitment to market leadership and excellence.
LeapFrog offers a compensation package to reflect our belief in rewarding
performance appropriately:

 

·Your annual base salary will be $525,000 less standard payroll deductions and
tax withholdings.

 

·You will be eligible to receive a discretionary annual bonus; your target bonus
opportunity level will be 75% of your annual base salary. The bonus is based
upon the company's attainment of financial goals and achievement of individual
goals and objectives and is subject to your continued employment during the
applicable period. Your 2012 bonus is guaranteed at a minimum of the target
bonus level of 75% of your full annual salary. You will also be eligible to
participate, on a prorated basis, in an additional bonus opportunity if the
company attainment of financial goals is above the stated targets as outlined in
the 2012 Bonus Plan.

 

[foot.jpg]

 

1

 

 

·Stock Options: We will recommend that the Compensation Committee of the Board
of Directors approve the grant of an option to you for the purchase of 300,000
shares of the Company’s Class A Common Stock. All stock options are subject to
approval by the Compensation Committee and/or the Board of Directors, the terms
of the equity plan and the individual grant. The option shall have an exercise
price equal to the closing fair market value of the Common Stock on the date of
the grant, which shall be your first day of employment. The option shall vest
over a four year period, or until your employment ends, as follows:

oTwenty-five (25%) of the shares subject to the option at twelve (12) months
after the hire date, and

o1/36 of the remaining shares subject to the option each month thereafter, for
thirty six (36) consecutive months.

 

·Restricted Stock Units: We will recommend that the Compensation Committee of
the Board of Directors approve the grant of 100,000 restricted stock units. All
stock grants are subject to the terms of the equity plan and the individual
grant. The restricted stock shall vest over a four year period, or until your
employment ends, with 25% of the grant vesting on the first four annual
anniversaries of your hire date.

 

In addition, you will become eligible for the following benefits in accordance
with Company policy currently in effect:

 

·Group health and 401(k) benefits. The effective date for medical, dental and
vision insurance and the 401(k) is upon date of hire.

 

·Accrual of four weeks of vacation per year.

 

·Relocation package. You will receive the relocation benefits set forth in the
Executive Homeowner Plan package, a copy of which is enclosed (the “Executive
Homeowner Plan”).

 

If you voluntarily terminate employment, other than a Good Reason Resignation as
defined in Appendix A, within 24 (twenty four) months from the effective date of
your move, you will be required to refund all or part of the relocation monies
spent by the Company. 

 

·In addition, you will receive a monthly housing/travel subsidy of $10,000
beginning with the first payroll following your start date. The travel/housing
subsidy will end the earlier of your relocation to the Bay Area or following 12
monthly installments. The travel/housing subsidy shall be subject to applicable
tax withholding.

 

You will be eligible for severance as described in Appendix A to this letter.

 

The compensation and insurance benefits programs outlined in this letter may be
modified by the Company at its discretion from time to time, and acceptance of
this offer does not create a contractual obligation to continue your employment
in the future. The Company may also change your position, duties, and work
location at its discretion from time to time as it deems necessary. You will be
employed “at will” by the Company and are subject to termination at any time,
with or without cause or advance notice. You will also retain the right to
terminate your employment at any time for any reason, with or without advance
notice. Your employment will be subject to all of the Company policies as in
effect from time to time. The employment at-will relationship may not be
modified except in writing signed by the Chief Executive Officer of the Company.
The provisions of this paragraph will not be construed as limiting or otherwise
modifying any severance terms described in Appendix A to this letter.

 

[foot.jpg] 

 

2

 

 

As a LeapFrog employee, you will be expected to abide by all Company rules and
regulations, including LeapFrog's Code of Business Conduct and Ethics, and, as a
condition of employment, you will be required to read and sign an Employee
Acknowledgement when you begin your employment with the Company. This offer of
employment is contingent upon your submission and completion of I-9
documentation and a signed Employee Proprietary Information and Inventions
Agreement along with the successful completion of any background and reference
checks.

 

On your first day, please bring with you two forms of I-9 acceptable
documentation, as well as a voided check (if you would like direct deposit for
your paycheck).

 

In addition, you will receive a separate packet with the following forms that
must be turned in your first day to be approved for your photo I.D. badge:

 

·Employment Eligibility Verification (I-9)

·W-4 Federal Tax Exemption Form

·Voluntary Self-Identification

·Employee Information Sheet

·Direct Deposit Authorization Form

·Employee Proprietary Information and Inventions Agreement

Please read and sign the acknowledgement on page 4.

Complete Exhibit B on last page and sign.

·Code of Business Conduct

Please sign and return the acknowledgement page only.

·Computer, Internet, E-mail Use Policy

·Employee Conduct Policy

·Sexual Harassment Policy

·Information Security Policy

Please sign and return the acknowledgement page only.

·Agreement to Arbitrate Optional

 

You will not be given a photo badge until you successfully complete the above
documents. This badge will give you access between suites as well as to our
parking garage for free parking.

 

This offer is valid through July 15th, 2012. This letter, together with your
Employee Proprietary Information and Inventions Agreement, forms the complete
and exclusive statement of your employment relationship with the Company. The
employment terms in this letter supersede any other agreements or promises made
to you by anyone, whether oral or written. If you have any questions regarding
our offer, please contact Saydeah Howard at [REDACTED] or via confidential fax
at [REDACTED].

 

We are looking forward to establishing a mutually rewarding relationship with
you and welcome your contribution to our company.

 

[foot.jpg] 

 

3

 

 

Sincerely,

/s/ John Barbour

 

John Barbour



CEO

 

By signing below, you represent that you have read and agree to the terms of the
above offer and agree to start your employment with LeapFrog on July 16th, 2012.
In addition, you represent that you are not subject to any agreement, judgment,
order, or restriction which would be violated by your being employed with the
Company or that in any way restricts your ability to perform services for the
Company.

 

Signature: /s/ Raymond L. Arthur   Date: 7/7/2012       Print Name: Raymond L.
Arthur   Start Date: 7/16/2012

 

[foot.jpg] 

 



4

 

 

Appendix A

 

Severance

 

Severance Provisions.

 

In the event of your Covered Termination, you shall be entitled to receive cash
severance benefits equal to the following: (i) twelve (12) months of Base Salary
(the “Base Severance”), (ii) a payment equal to the prorated amount of your
annual bonus at target (as the target bonus is set forth in this offer letter or
under the terms of the applicable bonus program for the calendar year in which
your Covered Termination occurs, as such agreement or program may be in effect
at the time of such Covered Termination) for the calendar year in which the
Covered Termination occurs (Subsection (ii) is referred to as the “Pro-Rated
Bonus Severance”), and (iii) a payment equal to your annual bonus at target (as
the target bonus is set forth in this offer letter or under the terms of the
applicable bonus program for the calendar year in which your Covered Termination
occurs, as such agreement or program may be in effect at the time of such
Covered Termination) (Subsection (iii) is referred to as the “Full-Year Bonus
Severance”). In the event of your Covered Termination, you shall also be
credited with one (1) year of additional employment service toward vesting of
your options and restricted stock units, and restricted stock units will treated
for purposes of this provision as if vesting occurred on a monthly basis. If a
Covered Termination occurs at a time when the bonus for the prior calendar year
has not been paid, your Pro-Rated Bonus Severance shall be equal to (1) the
bonus that would otherwise be payable for such prior calendar year, as
determined under the terms applicable to such bonus (including the timing of its
determination) plus (2) the amounts described above in Subsection (ii) for the
calendar year in which the Covered Termination occurs. The foregoing severance
is intended to provide you with compensation for the period following a Covered
Termination.

 

Provided that you elect continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall pay the full amount of
premiums for your group medical, dental and vision coverage, including coverage
for your eligible dependents, through the earlier of (i) twelve (12) months
following the Covered Termination (the “Severance Period”) or (ii) the date that
you become eligible for group health coverage through a subsequent employer. You
must notify the Company immediately if you become eligible to be covered by a
group medical, dental or vision insurance plan of a subsequent employer. No
provision of this letter will affect the continuation coverage rules under COBRA
except that the Company’s payment of any applicable insurance premiums will be
credited as payment by you for purposes of your payment required under COBRA.
Therefore, the period during which you may elect whether or not to continue the
Company’s group medical, dental or vision coverage under COBRA, the length of
time during which COBRA continuation coverage will be made available to you, and
all your other rights and obligations under COBRA will be applied in the same
manner that such rules would apply in the absence of this provision.

 

1

 

 

Upon the occurrence of a Change in Control (i) the vesting and exercisability of
all outstanding options to purchase the Company’s stock you then hold shall be
accelerated in full as of the date the Change in Control occurs, and (ii) all
other stock awards that you then hold shall vest in full, and any reacquisition
or repurchase rights held by the Company with respect to such stock awards shall
lapse. Any such options shall remain exercisable by you until the period
provided by the agreements evidencing such options, but in no event beyond the
expiration date of such options.

 

Payment Timing.

 

Any cash severance benefits provided under this letter shall be paid in equal
bi-monthly installments paid over the number of months in the Severance Period
on the Company’s regularly scheduled payroll periods, with such payment(s)
occurring or commencing on the Release Date, subject to the following paragraph
and your delivery of the release described below. In no event shall payment of
any severance benefit be made prior to the effective date of your Covered
Termination or prior to the effective date of the release described below.

 

409A Matters.

 

Cash severance payments and vesting acceleration benefits, to the extent paid or
provided from the date of the Covered Termination through March 15 of the
calendar year following the Covered Termination, are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations. To the extent such
payments or benefits are made or provided following said March 15, they are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations made upon an involuntary termination from service
and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations,
to the maximum extent permitted by such provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payment be delayed until six (6) months after
separation from service if you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code at the time of such separation from
service. To the extent you are entitled to an excess amount described in the
preceding sentence, such amount will not be paid or payments will not commence
until the sixtieth (60th) day following the Covered Termination, or, if later,
such time as required by Section 409A(a)(2)(B)(i) of the Code.

 

Release Requirement.

 

In order to be eligible to receive Severance benefits you must execute a general
waiver and release in form acceptable to the Company, and the release must
become effective in accordance with its terms not later than sixty (60) days
following the date of the Covered Termination (the sixtieth day, the “Release
Date”).

 

2

 

 

Termination of Benefits.

 

The benefits set forth under this Appendix A shall terminate immediately if you,
at any time, (i) violate any proprietary information or confidentiality
obligation to the Company or (ii) disparage the Company, its affiliated,
related, parent or subsidiary corporations, or its or their present or former
directors, officers, employees, attorneys or agents in any manner likely to be
harmful to them or their business, business reputation or personal reputation,
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process.

 

Payment Limits.

 

If any payment or benefit you would receive in connection with a Change in
Control or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.

 

The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment, notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order;
reduction of cash payments; cancellation of accelerated vesting of stock
options; reduction of employee benefits. In the event that acceleration of
vesting of stock options is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such options (i.e.,
earliest granted option cancelled last) unless you elect in writing a different
order for cancellation.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and to you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.

 

3

 

 

Definitions.

 

“Cause” means any of the following has occurred, as reasonably determined by the
Company in good faith:

 

(i)          you are indicted for or convicted of any felony or crime involving
moral turpitude or dishonesty;

 

(ii)         you participate in any fraud against the Company or any of its
subsidiaries;

 

(iii)        you materially breach any material provision of a written agreement
with the Company or any of its subsidiaries (including, without limitation, the
Proprietary Information and Inventions Agreement) or of a written policy of the
Company or any of its subsidiaries, provided that, if such breach is reasonably
susceptible of cure, you fail to cure such breach within a reasonable period of
time (to be determined by the Company in its sole discretion) after receiving
notice of such breach from the Company;

 

(iv)        you engage in conduct that demonstrates unfitness to serve; or

 

(v)         you breach your duties to the Company or any of its subsidiaries,
including, without limitation, persistent unsatisfactory performance of job
duties.

 

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

 

(i)          any Exchange Act Person (as defined in the Company’s 2011 Equity
Incentive Plan) (other than Larry Ellison, Michael Milken, Lowell Milken, or any
combination of the foregoing), becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

 

(ii)         there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation, or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined voting power of the surviving entity in such merger,
consolidation or similar transaction or more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction;

 

(iii)        the stockholders of the Company approve or the Company’s Board of
Directors approves a plan of complete dissolution or liquidation of the Company;
or

 

4

 

 

(iv)        there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license, or other disposition.

 

“Change in Control Period” means the period beginning three (3) months before
and ending twelve (12) months after a Change in Control.

 

“Covered Termination” means (i) a termination by the Company and its
subsidiaries without Cause or (ii) your Good Reason Resignation.

 

“Good Reason Resignation” means your voluntary termination of employment within
sixty (60) days after the occurrence of one of the following events without your
consent:

 

(i)          a material diminution in your authority, duties, or
responsibilities;

 

(ii)         a reduction in your Base Salary in an amount greater than ten
percent (10%) of your Base Salary prior to such reduction;

 

(iii)        a change in the geographic location of your workplace by more than
fifty (50) miles from its previous location; or

 

(iv)        a reduction in your target bonus in an amount greater than ten
percent (10%) of the target bonus set forth your offer letter; or

 

(v)         a material breach by the Company and its subsidiaries of the
agreement under which you are employed.

 

Prior to any Good Reason Resignation, you must provide written notice to the
Company of the existence of the Good Reason event within thirty (30) days
following the initial existence of the event, and the Company shall have a
period of thirty (30) days following such notice to cure the event. If the event
is cured within such time period, you shall not be entitled to terminate his or
her employment pursuant to a Good Reason Resignation.

 

5

 

